DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CLAIM INTERPRETATION
MPEP 2112.01 states “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").”   
The fact that the content of the printed matter (i.e., “a mock screen”, “replicates a millimeter wave machine screen”, “replicate a security scanning device screen”) placed on the substrate (“screen” or “a magnetic board”).  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  There is no novel and unobvious functional relationship between the printed matter and the substrate which is required for patentability.   Accordingly, there being no functional relationship of the printed material to the substrate, as noted above, there is no reason to give patentable weight to the content of the printed matter which, by itself, is non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 8,485,827 B1) in view of “An Evaluation of the Transportation Security Administration’s Screener Training and Methods of Testing” by Department of Homeland Security Office of Inspector General (https://www.oig.dhs.gov/sites/default/files/assets/Mgmt/OIGr_04-45_Sep04.pdf, 9/2004; known herein as TSA_Training).
Re claims 1, 5:
1) Robinson teaches a training method (Robinson, Abstract, “a planned surgical procedure”), comprising; 
placing a series of magnets on a mock screen (Robinson, figs. 1 – 4; Abstract, “The system further includes a plurality of color-coded magnets for securing to representative locations on the anatomical figures. Each magnet has a specific color according to the area of the body requiring surgery”); 
interpreting the mock screen based on a positioning of the series of magnets (Robinson, col. 3, lines 13 – 32; Abstract, “The system further includes a plurality of color-coded magnets for securing to representative locations on the anatomical figures”); 
searching a person in the appropriate areas based on the interpretation of the mock screen (Robinson, col. 3, lines 13 – 32, “At the time of surgery, a surgeon examines the whiteboard to identify the 

5) Robinson teaches a training device (Robinson, Abstract, “a planned surgical procedure”), comprising: 
a magnetic board (Robinson, figs. 1 – 4; Abstract, “The system further includes a plurality of color-coded magnets for securing to representative locations on the anatomical figures. Each magnet has a specific color according to the area of the body requiring surgery”); 
the magnetic board is designed to replicate a device screen (Robinson, col. 3, lines 13 – 32; Abstract, “The system further includes a plurality of color-coded magnets for securing to representative locations on the anatomical figures”); 
a plurality of magnetic pieces removably attached to the magnetic board, wherein the plurality of magnetic pieces (Robinson, Abstract, “The system further includes a plurality of color-coded magnets for securing to representative locations on the anatomical figures”; col. 3, lines 13 – 32, “At the time of surgery, a surgeon examines the whiteboard to identify the magnet's location, indicia and color, then reviews the written data content and color and finally examines the drape color and indicia. If all colors, text and indicia unanimously confirm a proposed surgical site per the criteria set forth above, 30 surgery may safely begin”; the surgeon search a patient in the appropriate areas based on the mock screen).

Robinson teaches a training method for a planned surgical procedure which includes a mock screen (Robinson, figs. 1 – 4); interpreting the mock screen based on a positioning of the series of magnets (Robinson, col. 3, lines 13 – 32; Abstract, “The system further includes a plurality of color-coded magnets for securing to representative locations on the anatomical figures”).  Robinson does not explicitly disclose a mock security screening and training method.  

TSA_Training teaches 1) A mock security screening and training method, comprising; a mock screen, wherein the screen replicates a millimeter wave machine screen; interpreting the mock screen based on a positioning of a plurality of objects; searching a staged person in the appropriate areas based on the interpretation of the mock screen.  5) A mock security screening and training device, comprising: the magnetic board is designed to replicate a security scanning device screen; wherein the plurality of magnetic pieces represents an alert from the security scanning device (TSA_Training, pg. 26, 3rd, para, “The original Smart Systems CBT tool permitted students to choose from simulated representations of all three models of X-ray machines in use at commercial airport screening stations in the U.S. Students using Smart System would make judgments about whether X-ray images”; X-ray is in the millimeter wave range; pg. 27, 2nd para, “The use of X-Ray Tutor also represents a major improvement in CBT because it is accompanied by a formal X-ray image interpretation training module, which includes a lesson on threat object pattern recognition, module objectives, a summary, and review test”; pg. 32, 2nd para, “these designated training locations would have multiple mock passenger checkpoints and checked baggage screening stations to facilitate role-playing and mock realistic situations”; pg. 98, “With the release of the DFS course, a number of alternative delivery modes are employed in basic training, including practical labs in a simulated checkpoint environment, additional demonstration and practice during the full-body pat down and screener safety and awareness lessons … new software applications for image interpretation”).

The substitution of one known element (marking conceal objects on a subject in an security setting as shown in TSA_Training) for another (marking positions on a patient in a hospital setting as shown in Robinson) would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention since the substitution of the application shown in TSA_Training would have yielded predictable results, namely, allow a TSA trainee to use color-coded visual aids to verify a plurality of conceal objects and to minimize errors  (Robinson, col. 2, lines 17 – 30). 

Re claim 2:
2) The mock security screening and training method of claim 1, further comprising staging a person to be searched, wherein the staged person will mirror the mock screens (TSA_Training, pg. 26, 3rd, para, “The original Smart Systems CBT tool permitted students to choose from simulated representations of all three models of X-ray machines in use at commercial airport screening stations in the U.S. Students using nd para, “The use of X-Ray Tutor also represents a major improvement in CBT because it is accompanied by a formal X-ray image interpretation training module, which includes a lesson on threat object pattern recognition, module objectives, a summary, and review test”).

Re claim 3:
3) The mock security screening and training method of claim 1, further comprising selecting a mock screen to place the magnets on (Robinson, figs. 1 – 2 show two mock screens (anterior and posterior) to be selected by a user; col. 3, lines 13 – 32; Abstract, “The system further includes a plurality of color-coded magnets for securing to representative locations on the anatomical figures”).

Re claim 8:
8) The mock security screening and training device of claim 5, wherein the mock screen replicates a millimeter wave scanning device screen (TSA_Training, pg. 26, 3rd, para, “The original Smart Systems CBT tool permitted students to choose from simulated representations of all three models of X-ray machines in use at commercial airport screening stations in the U.S. Students using Smart System would make judgments about whether X-ray images”; X-ray is in the millimeter wave range; Robinson, col. 3, lines 13 – 32; Abstract, “The system further includes a plurality of color-coded magnets for securing to representative locations on the anatomical figures”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 8,485,827 B1) in view of TSA_Training as applied to claim 1 above, and further in view of Weed et al. (US 2014/0206423 A1).
Re claim 4:
The combination of Robinson and TSA_Training teaches the training method of claim 1, further comprising the staged person has been searched (Robinson, Abstract, “The system further includes a plurality of color-coded magnets for securing to representative locations on the anatomical figures”; col. 3, lines 13 – 32, “At the time of surgery, a surgeon examines the whiteboard to identify the magnet's 

Weed et al. (US 2014/0206423 A1) teaches a puzzle game system, similar to a jigsaw puzzle, can be played by a single player or by multiple players.  Weed teaches removing the series of magnets from the board (Weed, [0125]).  Therefore, in view of Weed, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Robinson, by providing the magnetic pieces as taught by Weed, in order to allow the user to start a new game /procedure/ security check (Weed, [0125]). 

Claims 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 8,485,827 B1) in view of TSA_Training as applied to claim 5 above, and further in view of House (US 5,006,000).
Re claims 6 - 7:
Robinson does not explicitly disclose a frame.  House teaches an educational and entertaining device stimulates learning, creativity, imagination, and artistic interpretation.  House further teaches  6) The training device of claim 5, further comprising a frame having for sidewalls located around the magnetic board.  7) The training device of claim 6, wherein the magnetic board is removably secured in the frame (House, col 5, lines 6 – 17, “If a backing plate is used, the plate may be either metal or plastic”; figs. 1 – 5).  Therefore, in view of House, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Robinson, by providing the frame as taught by House in order to provide different backing plates for different scenarios.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715